 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0232-TOR-12
 8                              Plaintiff,
                                                   ORDER MODIFYING CONDITIONS
 9          v.                                     OF RELEASE

10    RICHARD RONALD WELLS,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Unopposed Motion to Modify

13   Conditions of Release. ECF No. 254. The motion was submitted for consideration

14   without oral argument. Having reviewed the record and the documents contained

15   therein, the Court is fully informed.

16         On January 14, 2019, Defendant appeared in magistrate court for

17   arraignment and entered a not guilty plea. At the hearing, the government did not

18   seek Defendant’s pretrial detention. Accordingly, Defendant was released to

19   pretrial services under certain terms and conditions. Specifically, Special

20   Condition No. 2 precludes Defendant from having contact with certain co-


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
 1   Defendants, victims, and witnesses in this matter. Defendant now moves the Court

 2   to modify Special Condition No. 2 to allow him to have contact with witness

 3   William Main, his business partner in JOEL LLC, for the purpose of

 4   “…completing and bringing to market” a business transaction involving the

 5   construction and sale of “…16 loft-style apartments…in downtown Spokane.” In

 6   support of his request, Defendant advises the Court that neither the government nor

 7   the U.S. Probation Office oppose his request. See generally ECF No. 116. The

 8   Court finds good cause to grant Defendant’s motion.

 9         ACCORDINGLY, IT IS HEREBY ORDERED:

10         1. Defendant’s Unopposed Motion to Modify Conditions of Release, ECF

11   No. 254, is GRANTED. The Defendant shall remain released pursuant to the

12   conditions of release previously imposed in this matter, ECF No. 116, except that

13   Special Condition No. 2 is modified to allow Defendant to communicate with

14   William Main for the sole purpose of the business transaction described above.

15         2. All other terms and conditions of release previously imposed by the

16   Court remain in effect.

17   //

18   //

19   //

20   //


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
 1         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 2   this Order and provide copies to counsel and the United States Probation Office

 3         DATED February 21, 2019.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 3
